COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                  NO. 2-08-442-CV


VICKI ANN MILNER                                                          APPELLANT

                                            V.

JACK EDW ARD MILNER                                                        APPELLEE

                                        ------------

           FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant Vicki Ann Milner and Appellee Jack Edward Milner signed a

mediated settlement agreement (MSA), and after Vicki unsuccessfully attempted to

withdraw her consent to the MSA, the trial court granted their divorce and signed the

decree. After the trial court denied her motion for new trial, Vicki timely filed this

appeal.     In eight issues, she challenges the MSA and the divorce decree and

contends that the trial court abused its discretion by refusing to allow her to withdraw



      1
           See Tex. R. App. P. 47.4.
her consent to the MSA and erred by denying her request for additional and

amended findings of fact and conclusions of law as well as her motion for new trial.

Because we hold that there was no meeting of the minds regarding the contemplated

transfer of Jack’s “record title and beneficial interest” in a limited partnership to Vicki,

we also hold that the MSA was not a binding contract and that the trial court abused

its discretion by enforcing the MSA and incorporating it into the divorce decree. W e

therefore reverse the judgment in part and remand this case to the trial court for a

new division of the marital estate.

Background Facts

       Jack and Vicki were married in 1994. During their marriage, Thelin Recycling

Company, L.P. (“Thelin Recycling”) and Thelin Management Company, LLC (“Thelin

Management”) were formed. W hen the parties separated, the community estate

owned a 44.055% interest in Thelin Recycling. The three limited partners of Thelin

Recycling were Jack, his brother, Joey Milner, who owned a 20.295% interest, and

Michael Hill, who owned a 34.65% interest. Joey sold his interest to Hill before the

divorce was granted.

       Thelin Management owned a 1% interest in Thelin Recycling and acted as its

general partner. At the time of the separation, the community estate owned a 44.5%

interest in Thelin Management, Joey owned a 20.5% interest, and Hill owned a 35%

interest. Joey sold his interest to Hill before the divorce was granted.



                                             2
      Under Thelin Recycling’s partnership agreement, generally, a transfer of

record title or beneficial ownership of a partnership interest requires the unanimous

consent of all the partners, also termed “Required Consent” in the partnership

agreement. Section XIII, Paragraph B, Subsection 5 of the partnership agreement

further contains specific provisions regarding the transfer of a partnership interest in

the event of a divorce, allowing the rights of the partner to share in the profits and

losses and to receive distributions, as well as the liabilities for all unsatisfied

obligations of the Partner, to pass to the former spouse “unless otherwise provided

for herein.” The provision also provides:

      In no event shall the . . . former spouse . . . become a Partner of the
      Partnership, nor be construed as a substituted partner, nor . . . have any
      voting rights as a Partner or any rights relative to the operations or
      management of the Partnership, except as provided in this Agreement
      and the Act.

Section XIII, Paragraph B, Subsection 4 makes clear that no substitute limited

partner may be admitted to the partnership without the unanimous consent of the

partners. The partnership agreement also makes clear that a mere “assignee” “has

only the rights granted under Section 7.02 of the Act” and “does not have the right

to become a partner except as provided” in the Partnership Agreement or in Section

7.04 of the Act.2


      2
        See Tex. Rev. Civ. Stat. Ann. art. 6132a-1, §§ 7.02, 7.04 (Vernon Supp.
2009) (discussing assignees and limited partners). Since January 1, 2010, limited
partnerships are generally governed by chapter 153 of the Business Organizations
Code. See Tex. Bus. Orgs. Code Ann. §§ 153.003–.553 (Vernon Supp. 2009).

                                           3
      On August 14, 2007, Jack and Vicki separated, and Vicki filed for divorce. On

July 3, 2008, they entered into the MSA.

      The MSA contains the following section:

      Business Interests:
      Jack agrees to transfer to Vicki all of his beneficial interest and record
      title in and to the 44.055% community property interest in Thelin
      Recycling Company, LP, and the 44.5% community property interest in
      Thelin Management Company, LLC, subject to all liabilities thereon,
      (except a portion of the mineral interests, as set out herein) and all
      provisions of the existing Partnership Agreement. The parties
      acknowledge that Thelin Recycling LP and/or Thelin Management, LLC,
      have outstanding debt relative to the operation of the business. Vicki
      agrees to substitute her name, for Jack’s name, for all outstanding
      liabilities on both companies. The parties acknowledge that this
      agreement is contingent upon the existing lender, or any successor
      lender, accepting Vicki as a guarantor in place of Jack on all existing
      liabilities of the Thelin businesses. Jack and Vicki agree to execute the
      Required Consents to Transfer of Record Title and Beneficial
      Ownership Interests, copies of which are attached hereto as Exhibit “A”,
      and Exhibit “B”, and incorporated herein fully by reference, at the same
      time this Agreement is executed.

      Exhibit A to the MSA provides,

                 THELIN RECYCLING COMPANY, LP
               REQUIRED CONSENT TO TRANSFER OF
        RECORD TITLE AND BENEFICIAL OWNERSHIP INTERESTS

            W hereas, Jack Milner and Vicki Milner have entered into an
      agreement for Jack Milner to transfer the record title and beneficial
      ownership interest in his 44.055% interest in Thelin Recycling
      Company, LP, to Vicki Milner as a part of the division of the community
      estate of the parties; and[]

            W hereas, THELIN MANAGEMENT COMPANY, LLC, MICHAEL
      HILL, JACK MILNER, and JOEY MILNER, being all of the partners of
      THELIN RECYCLING COMPANY, LP, hereby agree to transfer one-


                                           4
       half of the mineral interest associated with Jack Milner’s 44.055%
       interest in Thelin Recycling Company, LP, to Jack Milner, individually,
       and all such partners further agree to execute all documents necessary
       to award such interest to Jack Milner;

              Now, therefore, THELIN MANAGEMENT COMPANY, LLC,
       MICHAEL HILL, JACK MILNER, and JOEY MILNER, being all of the
       partners of THELIN RECYCLING COMPANY, LP, and constituting the
       Required Consent, hereby give their consent to such transfers of
       interest, effective this 3rd day of July, 2008.

At the bottom of the page are lines for Jack to sign as both President and limited

partner, lines for Hill and Joey to sign as limited partners, and a line for Vicki to sign

as spouse indicating her “awareness of the agreement as it affects [her] community

property rights in Jack Milner’s interest in Thelin Recycling Company, LP, and [her]

consent to such action.” Jack and Vicki both signed where indicated; no one else

signed the exhibit that day. Joey signed it on July 7, 2008, eight days before he sold

his interest to Hill.

       Exhibit B to the MSA provides,

                 THELIN MANAGEMENT COMPANY, LLC
                 REQUIRED CONSENT TO TRANSFER OF
          RECORD TITLE AND BENEFICIAL OWNERSHIP INTERESTS

            W hereas, Jack Milner and Vicki Milner have entered into an
       agreement for Jack Milner to transfer the record title and beneficial
       ownership interest in his 44.5% interest in Thelin Management
       Company, LLC, to Vicki Milner as a part of the division of the
       community estate of the parties;

            Now, therefore, MICHAEL HILL, JACK MILNER, and JOEY
       MILNER, being all of the members of THELIN MANAGEMENT
       COMPANY, LLC, and constituting the Required Consent, hereby give


                                            5
      their consent to such transfers of interest, effective this 3rd day of July,
      2008.

At the bottom of the page are lines for Jack, Hill, and Joey to sign as members and

a line for Vicki to sign as spouse indicating her “awareness of the agreement as it

affects [her] community property rights in Jack Milner’s interest in Thelin

Management Company, LLC, and [her] consent to such action.” Jack and Vicki both

signed where indicated; no one else signed the exhibit that day. Joey signed it on

July 7, 2008, eight days before he sold his interest to Hill.

      On July 17, 2008, the trial court held a hearing regarding the MSA. Vicki

objected that the proposed final decree did not accurately reflect the MSA.

Specifically, she objected that Exhibit B to the decree differed from the MSA exhibits.

Exhibit B to the decree provides,




                              Assignment of Interests

             In accordance with the terms of the Agreed Final Decree of
      Divorce . . . , I, JACK EDW ARD MILNER, TRANSFER, CONVEY, and
      ASSIGN to VICKI ANN MILNER, the following closely held business
      interests:

             a.     All of my beneficial interest and record title in and to my
                    44.055% Limited Partnership Interest in Thelin Recycling
                    Company, LP, subject to all provisions of the Limited
                    Partnership Agreement of Thelin Recycling Company, LP,
                    save and except for the mineral interest to be awarded to
                    me . . . .

             b.     All of my beneficial interest and record title in and to my
                    44.5% membership interest in Thelin Management

                                           6
                    Company, LLC, subject to all provisions of the Regulations
                    of Thelin Management Company, LLC, save and except
                    for the mineral interest to be awarded to me . . . .

      The exhibit was to be signed by Jack and notarized. Unlike the exhibits to the

MSA, it contains no blanks or references to the other partners of Thelin Recycling

or the other members of Thelin Management. The exhibit to the divorce decree also

contains no reference to “Required Consent.”

      Vicki testified that it was her understanding that the MSA was contingent upon

all of the partners signing consents to the transaction. Jack testified that he believed

that he had performed the required action of transferring his “beneficial interest and

record title” in Thelin Recycling and Thelin Management by signing his consent to

the transfers.

      On August 8, 2008, Vicki filed a notice to withdraw her consent to the MSA.

On August 25, Jack filed his Motion to Enter Agreed Final Decree of Divorce.

      On August 27, 2008, the trial court signed the final decree of divorce. The final

divorce decree transferred Jack’s “beneficial interest and record title” in Thelin

Recycling and Thelin Management to Vicki. The decree was not contingent on the

other partners consenting to a transferred partnership or management interest.

Arguing that the final divorce decree did not properly reflect the MSA, Vicki filed a

motion for new trial. Vicki alleged that since the signing of the divorce decree, she

had learned that before mediation, Hill had purchased Joey’s portion of Thelin

Management and Thelin Recycling, giving Hill the majority interest in both

                                           7
companies. However, according to Vicki, Jack never indicated during mediation that

Joey’s status as a partner in Thelin Recycling and as a member in Thelin

Management had changed. Jack’s evidence indicated that Vicki’s lawyer was aware

of the pending purchase before the mediation and that the transaction did not occur

until after the mediation. After a hearing, the trial court denied Vicki’s motion for new

trial on October 10, 2008.




Analysis

      Section 6.602 of the family code provides in relevant part,

      (b) A mediated settlement agreement is binding on the parties if the
      agreement:

               (1) provides, in a prominently displayed statement that is in
               boldfaced type or capital letters or underlined, that the
               agreement is not subject to revocation;

               (2) is signed by each party to the agreement; and

               (3) is signed by the party’s attorney, if any, who is present at the
               time the agreement is signed.

      (c) If a mediated settlement agreement meets the requirements of this
      section, a party is entitled to judgment on the mediated settlement
      agreement notwithstanding Rule 11, Texas Rules of Civil Procedure, or
      another rule of law.3




      3
           Tex. Fam. Code Ann. § 6.602(b), (c) (Vernon 2006).

                                             8
         As Vicki concedes, the MSA meets the requirements of this section. 4 But

settlement agreements are governed by contract law. 5 This court has held that a trial

court may properly refuse to enforce an MSA that otherwise complies with the

statute if a party procures the agreement by intentionally failing to disclose material

information, 6 and other courts have held that a trial court need not enforce an MSA

that is illegal or that was obtained through fraud, duress, coercion or other dishonest

methods.7 Additionally, the Dallas Court of Appeals has appeared to recognize that

the absence of a meeting of the minds would justify a trial court’s rejection of an

MSA,8 which is logical, given that a meeting of the minds is a required element of a

valid contract. 9




         4
              See id.
         5
        Schlumberger Tech. Corp. v. Swanson, 959 S.W .2d 171, 178 (Tex. 1997);
Williams v. Glash, 789 S.W .2d 261, 264 (Tex. 1990); Schriver v. Tex. Dep’t of
Transp., 293 S.W .3d 846, 851 (Tex. App.—Fort W orth 2009, no pet.).
         6
              Boyd v. Boyd, 67 S.W .3d 398, 403, 405 (Tex. App.—Fort W orth 2002, no
pet.).
         7
         See In re Joyner, 196 S.W .3d 883, 890 (Tex. App.—Texarkana 2006, pet.
denied); In re Kasschau, 11 S.W .3d 305, 312 (Tex. App.—Houston [14th Dist.] 1999,
orig. proceeding) (op. on reh’g).
         8
       See Mullins v. Mullins, 202 S.W .3d 869, 877 (Tex. App.—Dallas 2006, pet.
denied).
         9
       See Schriver, 293 S.W .3d at 851; Hubbard v. Shankle, 138 S.W .3d 474,
481 (Tex. App.—Fort W orth 2004, pet. denied).

                                             9
      In her second issue, Vicki contends that the trial court abused its discretion by

not setting aside the MSA and rendering judgment based upon contingencies that

were not performable. She specifically contends within this issue that there was no

meeting of the minds. W e agree.

      In the MSA, Jack and Vicki agreed to “execute the Required Consents to

Transfer of Record Title and Beneficial Ownership Interests, copies of which are

attached hereto as Exhibit ‘A’, and Exhibit ‘B’, and incorporated herein fully by

reference.” Each exhibit contains “Required Consent” in its title and contains blanks

for not only Jack and Vicki but also for Joey and Hill. “[O]ur duty is to give effect to

all contract provisions, and render none meaningless.” 10 In contrast to the MSA and

its associated exhibits, the divorce decree and Exhibit B thereto omit any discussion

of “Required Consent,” Joey, and Hill.

      Under the partnership agreement, the consents of Joey and Hill were not

required for Jack to merely assign his interest to Vicki, but unanimous consent,

termed “Required Consent” in the partnership agreement, was required for her to be

a limited partner.

      Because the MSA contemplated unanimous consent and therefore a limited

partnership interest for Vicki, but the divorce decree contemplated only an

assignment, and because the rights of a limited partner are greater than those of an



      10
            King v. Dallas Fire Ins. Co., 85 S.W .3d 185, 193 (Tex. 2002).

                                           10
assignee under the partnership agreement, we hold that there was no meeting of the

minds regarding the transfer of the partnership interest. Consequently, we hold that

the trial court abused its discretion by not setting aside the MSA. W e sustain Vicki’s

second issue, and because of this disposition, we do not reach her remaining

issues.11

      Having sustained Vicki’s second issue, we affirm that portion of the trial court’s

judgment granting the divorce but reverse the trial court’s judgment as to the

property division. W e remand this case to the trial court for a new division of the

marital estate.




                                                     LEE ANN DAUPHINOT
                                                     JUSTICE

PANEL: DAUPHINOT, GARDNER, and W ALKER, JJ.

GARDNER, J. filed a concurring opinion.

W ALKER, J. concurs without opinion.

DELIVERED: June 3, 2010




      11
            See Tex. R. App. P. 47.1.

                                          11
                           COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH




                                  NO. 2-08-442-CV


VICKI ANN MILNER                                                         APPELLANT

                                            V.

JACK EDW ARD MILNER                                                       APPELLEE

                                        ------------

           FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                CONCURRING MEMORANDUM OPINION 1

                                        ------------

      I join in the result but on additional grounds expressly raised by Vicki’s issues

in her brief. I would sustain Vicki’s first issue, complaining that the divorce decree

does not conform to the mediated settlement agreement (MSA), because the Exhibit

B attached to and incorporated into the decree, as well as the language of the

decree, substantially differs from the Exhibits A and B attached to and made a part

of the MSA. See In re Joyner, 196 S.W .3d 883, 890–91 (Tex. App.—Texarkana

      1
           See Tex. R. App. P. 47.4.
2006, pet. denied) (noting that section 6.602 does not authorize the trial court to

substitute its judgment for a mediated settlement agreement).

      I would also sustain Vicki’s second issue contending that the MSA contained

contingencies that were impossible to perform. W hen it is impossible to enforce the

terms of a mediated settlement agreement, a trial court may not add terms,

significantly alter terms, or undermine the intent of the parties in an effort to remedy

the problem.     See, e.g., Beyers v. Roberts, 199 S.W .3d 354, 362 (Tex.

App.—Houston [1st Dist.] 2006, pet. denied); In re Nolder, 48 S.W .3d 432, 434–35

(Tex. App.—Texarkana 2001, no pet.); In re Ames, 860 S.W .2d 590, 592–93 (Tex.

App.—Amarillo 1993, no writ) (reversing decree that added significant and different

terms to MSA).

      Here, the record reflects the impossibility of ever obtaining the required

consents as stated by the MSA and the Exhibits A and B attached thereto, and I

would hold that the trial court abused its discretion by attempting to modify the

agreement because there was no final, binding agreement between the parties. See

Pickell v. Guar. Nat’l Life Ins. Co., 917 S.W .2d 439, 441–42 (Tex. App.—Houston

[14th Dist.] 1996, no writ) (holding where record reflected that contingency contained

in MSA was not met, there was no final, binding agreement on which judgment could

be based).




                                           2
                              ANNE GARDNER
                              JUSTICE

DELIVERED: June 3, 2010




                          3